DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savino et al. (2019/0243737) in view of Tumkur et al. (10402290).
Regarding claim 1:
Savino teaches:
A method comprising: 
receiving, by a cloud server of a plurality of cloud servers, a message, the message comprising instructions to power on and retrieve a configuration [par 48, 71 – request is received for a test that identifies machines and configurations, the appropriate VMs are powered and configurations retrieved]; 
based on the message, retrieving, by the cloud server, the configuration from an operating system (OS) repository [par 42, 49 – retrieved from cloud storage 132, this reads on the OS repository of the claim as the cloud storage contains the copies of the client’s cloned machines];
 loading, by the cloud server, the configuration the cloud server [par 49-61 – loaded in cloud server]; and 
configuring the cloud server based on the configuration [par 49-61 – configured to allow for testing]. 
Savino does not explicitly teach loading a configuration in volatile memory of a cloud server. Savino does, however teach loading a configuration in the cloud server.
[col. 3 lines 59-65].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the loading into RAM of Tumkur with the configuration loading of Savino.
One of ordinary skill in the art prior the effective filing date would have been motivated to make the combination because Savino discloses loading of a configuration into a remote/cloud server for purposes of testing, but does not give details regarding where this configuration should be loaded, creating an implicit need for such detail. Tumkur meets that need by disclosing installation of a configuration package into RAM on a remote server and further discloses that such loading into RAM precludes the need to install the image on disks, which necessarily increases the speed of the operation.

Regarding claim 2:
The combination teaches:
The method of claim 1, wherein the configuration comprises a configuration payload [Savino par 42, 49; Tumkur col 3 liens 59-65 – a payload is simply any data that is part of the intended transmission package aside from headers and metadata, thus any configuration that comprises actual data meets this claim recitation]. 
Regarding claim 3:
The combination teaches:
[Savino par 42, 49-61, 64 – cloned and instantiated VM images include Oss]. 
Regarding claim 5:
The combination teaches:
The method of claim 1, based on the configuration, executing, by the cloud server, validation tests for a cloud service that is implemented using the cloud server [Savino par 65, 74 – disaster recover tests performed, which tests the service for which implementation is desired].

Regarding claims 8-10 and 12:
The claims are rejected as the systems for performing the methods of claims 1-3 and 5.

Regarding claims 15-17 and 19:
The claims are rejected as the computer-readable storage medium containing instructions that cause the performance of the methods of claims 1-3 and 5.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Savino-Tumkur combination as applied to claims 1, 8, and 15 above, and further in view of Qadri et al. (2019/0213104).
Regarding claims 7, 14, and 20:
The teachings of the combination are outlined above. 

Qadri teaches validation tests comprising a storage performance test [par 441 – note that applicant does not define what constitutes a storage performance test, thus any test that certifies and validates all aspects of a cloud meets the definition of the recited storage performance test].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the certification and validation tests of Qadri with the testing of the combination.
One of ordinary skill in the art prior the effective filing date would have been motivated to make the combination because the Savino-Tumkur combination explicitly discloses performing testing and validation of a cloud service that necessarily includes storage without any indication of what the tests entail. Qadri discloses that certification of a cloud includes testing reliability, performance, availability, throughput, security, scalability, resiliency, administrability, load balancing and other characteristics. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, and 14-16 of U.S. Patent No. 11074149. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 7-9, and 14-16 contain all limitations of the instant claims recited in nearly identical language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘517 to Maknojia et al. discloses a fabric controller that tests a new configuration image for a cloud machine offline, copies the new image from a library share to the machine if the offline test is successful, reboots the machine with the temporary new configuration, and validates the image online.
‘997 to Wall et al. discloses using platform simulations in place of hardware/firmware for test purposes, The simulations are stored as simulation scenes in a repository, they are loaded upon request from a client.
‘136 to Chieu et al. discloses, when a request is received for a VM instantiation, a provisioning manage retrieves a VM image, powers it on in target hardware, installs the configuration and validates it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113